Filed 7/28/16 No Toxic Air v. Santa Clara County CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


NO TOXIC AIR, INC.,                                                  H039547
                                                                    (Santa Clara County
         Plaintiff and Appellant,                                    Super. Ct. No. 1-11-CV201900)

             v.

SANTA CLARA COUNTY et al.,

         Defendants and Respondents;

LEHIGH SOUTHWEST CEMENT
COMPANY et al.,

        Real Parties in Interest and
        Respondents.



         The Permanent Quarry (Quarry) is a 3,510 acre surface mining operation
producing limestone and aggregate for the manufacture of cement, and is located in an
unincorporated area of Santa Clara County. The Quarry has been in existence since
1903, and is currently owned by Lehigh Southwest Cement Company and Hanson
Permanente Cement (collectively “Lehigh”).
         At issue in this case, is the Santa Clara County Board of Supervisors’ (County)
2011 resolution finding that the Quarry’s surface mining operations are a legal
nonconforming use.
       No Toxic Air, Inc. (No Toxic Air) is a non-profit organization that represents
residents of Santa Clara County. No Toxic Air filed a petition for peremptory writ of
mandate challenging the County’s March 1, 2011 resolution granting Lehigh legal
nonconforming use status.
       The trial court denied No Toxic Air’s writ petition, affirming the County’s
resolution. No Toxic Air appeals the denial of the petition, arguing that the trial court
erred in using the substantial evidence standard to review the County’s findings. In
addition, No Toxic Air asserts that the County’s determination that the Quarry’s surface
mining rights were vested, and therefore eligible for legal nonconforming use status, was
not supported by the evidence in the administrative record.1
       In a separate appeal (H040047), Lehigh challenges the trial court’s grant in part of
No Toxic Air’s Motion to Tax Costs associated with the preparation of the administrative
record in the mandate proceedings. Lehigh asserts that as the prevailing party in the
mandate proceedings, it is entitled to recoup costs associated with the preparation of the
administrative record, including labor costs of paralegals and attorneys to assemble the
record.




       1
         Midpeninsula Regional open Space District, City of Los Altos, Town of Los
Altos Hills, Town of Portola Valley, City of Sunnyvale, Committee for Green Foothills,
and Breathe California filed an application to submit briefs as amici curiae in support of
No Toxic Air. Lehigh requested leave to file an objection to the application. We granted
Lehigh leave to file the objection, and deferred consideration of the application with the
appeal. Lehigh’s objection to the application to file amicus briefs is overruled and the
application is granted.

       Bay Planning Coalition, San Jose Silicon Valley Chamber, Santa Clara and Sam
Benito Counties Building and Construction Trades Council, Bay Area Council, Cupertino
Chamber of Commerce, Silicon Valley Leadership Group, Building Industries
Association of the Bay Area and California State Association of Counties filed an
application to submit briefs as amici curiae in support of County that we granted.
                                              2
                                 STATEMENT OF FACTS2
       The Quarry is located at the end of Permanente Road, which is the continuation of
Stevens Creek Road in unincorporated Santa Clara County near the western border of the
City of Cupertino. Since 1903, the Quarry has been conducting a surface mining
operation producing limestone and aggregate.
       In 1939, The Permanente Corporation (Permanente) purchased the Quarry
property, which at that time consisted of approximately 1,300 acres. In the same year,
Permanente received a use permit from the County to construct and operate a cement
factory next to the Quarry, using limestone produced from the Quarry. This use permit
remains in effect.
       From the date of the original purchase in 1939, Permanente expanded the Quarry’s
operations, opening new mining areas on the property, and acquiring adjacent parcels. At
the time of the County’s vesting determination in 2011, the Quarry had grown to 3,510
acres consisting of 19 separate parcels.
       In January 1948, Santa Clara County zoning ordinances went into effect that
required use permits for mining operations such as those conduced at the Quarry. By this
time, the Quarry was running large scale operations on the property such as mineral
extraction, overburden3 disposal and storage, conveyor systems operations and material
processing. During the period between 1948 and 2011 when the County made its vesting
determination, Permanente did not seek a use permit for its Quarry operations, and the
County did not enforce the zoning ordinances to require the Quarry to acquire a permit.




       2
        No Toxic Air’s request for judicial notice filed October 29, 2013 is denied. No
Toxic Air’s supplemental request for judicial notice filed December 30, 2013 is granted.
       3
         Overburden in mining is the “material overlying a deposit of useful geological
materials or bedrock.” (Merriam-Webster 10th Collegiate Dict. (2001) p. 826.)
                                            3
       In fall of 2010, Lehigh, which had become a subsequent owner of the Quarry,
applied to the County for a declaration that the mining operations at the Quarry qualified
as a legal nonconforming use. In response to the application, the County conducted an
investigation of the history of mining operations at the Quarry. The County held a public
hearing on February 8, 2011, where it considered records supplied by County staff, and
Lehigh, and heard comments from the public. At the end of the hearing, the County
concluded that the mining activities at the Quarry qualified as a legal nonconforming use.
       The County’s decision was finalized in a resolution issued on March 1, 2011. In
determining vesting of areas of the Quarry, the County used a mapping system that
divided the land into 19 parcels. The County concluded that vested rights to conduct
surface mining operations existed as to 13 of the 19 total parcels that make up the Quarry;
the County found that there were no vested rights as to the six parcels numbered 4, 10,
13, 18 and 19. In addition, the County found that January 28, 1948 was the first date that
the County could have required Permanent to secure a conditional use permit under
zoning ordinances in place at that time. Finally, the County also found that Permanente
Road was not a public street within the meaning of the original zoning ordinance adopted
in 1937, because the road was closed to public traffic in 1935, and surface mining
operations began on Quarry property before 1937.
       In May 2011, No Toxic Air filed a petition for a peremptory writ of mandate
pursuant to Code of Civil Procedure section 1094.5,4 challenging the Board’s
March 1, 2011 Resolution. The court denied the writ, and entered judgment in favor of
the County and Lehigh. On April 22, 2013, No Toxic Air filed a notice of appeal.
                                        DISCUSSION
       No Toxic Air raises a number of arguments on appeal. First, it asserts that the trial
court applied the wrong standard when reviewing the administrative proceedings.

       4
           All further statutory references are to the Code of Civil Procedure.
                                               4
Second, No Toxic Air argues that the County’s findings regarding Lehigh’s vested rights,
and whether Pemanente Road was a public street were not supported by the evidence.
Finally, No Toxic Air asserts that the County’s findings were not sufficiently specific.
       Standard of Review
       On appeal, No Toxic Air asserts that the trial should have applied its independent
judgment when reviewing the administrative record, rather than the substantial evidence
test. Specifically, No Toxic Air asserts that the independent judgment test is applicable,
because this case involved vested rights.
       Section 1094.5 applies to judicial review by administrative mandate of any final
decision or order rendered by an administrative agency. A trial court’s review of an
adjudicatory administrative decision is subject to two possible standards of review
depending upon the nature of the right involved. (§ 1094.5, subd. (c).)
       If the administrative decision substantially affects a fundamental vested right, the
trial court must exercise its independent judgment on the evidence. (Strumsky v. San
Diego County Employees Retirement Assn. (1974) 11 Cal. 3d 28, 32 (Strumsky).) In such
a case, the trial court must not only examine the administrative record for errors of law,
but must also conduct an independent review of the entire record to determine whether
the weight of the evidence supports the administrative findings. (Bixby v. Pierno (1971)
4 Cal. 3d 130, 143.) If, on the other hand, the administrative decision does not
substantially affect a fundamental vested right, the trial court’s review is limited to
determining whether the administrative findings are supported by substantial evidence.
(Strumsky, supra, at p. 32.)
       The trial court’s standard of review is determined by whether the aggrieved party
has a vested right that was affected by the agency’s administrative action. (Sierra Club v.
California Coastal Zone Conservative Commission (1976) 58 Cal. App. 3d 149 (Sierra
Club).) In Sierra Club, the plaintiffs claimed that the California Coastal Commission

                                              5
erred in finding that part of a development was exempt from permit requirements because
the property owners had vested rights to develop the property. The plaintiffs argued that
the court should have applied the independent judgment test to review the administrative
action, because the case involved a vested right. The Court of Appeal disagreed; finding
that only the holder of the vested right may seek independent review. The court stated:
“[A] party has no standing to assert that an independent judgment review rather than a
substantial evidence review is required unless it possesses a fundamental vested right on
its own behalf which was involved in an administrative agency’s action. (See Northern
Inyo Hosp. v. Fair Emp. Practice Com. (1974) 38 Cal. App. 3d 14, 23, fn. 9.) The Sierra
Club has no fundamental vested right of its own; therefore, it cannot assert the existence
of [the landowner’s] fundamental vested right to obtain an independent judgment
review.” (Sierra Club, supra, 58 Cal.App.3d at pp. 155-156.)
       Here, as the plaintiffs did in Sierra Club, No Toxic Air asserts that because a
vested right is involved in this case, the trial court should have applied the independent
judgment standard to review the County’s decision. However, like the plaintiffs in Sierra
Club, No Toxic Air does not possess a vested right of its own. The only vested right in
this case is possessed by Lehigh, and it is to the mining rights to certain parcels within the
Quarry. Under the holding of Sierra Club, No Toxic Air cannot assert the existence of
Lehigh’s vested right “to obtain independent judgment review.” (Sierra Club, supra, 58
Cal.App.3d at p. 156.)
       Declaration of Timothy Brand
       In an effort to establish a vested right and secure independent review of the
administrative action, No Toxic Air included the declaration of Timothy Brand with its
reply brief in the trial court. Timothy Brand is a homeowner whose home is affected by
the operations of the Quarry. Mr. Brand stated that the Quarry’s operations affected his
use and enjoyment of his home because of noise and dust in the air.

                                              6
       Lehigh objected to the trial court’s consideration of the declaration, because the
allegations of the Quarry’s impact on Mr. Brand’s home were not included in No Toxic
Air’s petition for preemptory writ of mandate in the trial court. In addition, Mr. Brand’s
declaration was not before the County during the administrative proceedings, and was not
part of the administrative record. Finally, No Toxic Air did not properly augment the
administrative record to include the declaration under section 1094.5 subdivision (e).
       The trial court did not rule on Lehigh’s objection to Mr. Brand’s declaration.
However, the trial did apply the substantial evidence standard of review, and was not
persuaded by No Toxic Air’s attempts to secure independent judgment.
       Mr. Brand’s declaration is not a part of the administrative record, and we will not
consider it on appeal. In reviewing whether the trial court acted properly in denying No
Toxic Air’s petition, we consider only the evidence contained in the administrative
record. (Smith v. County of Los Angeles (1989) 211 Cal. App. 3d 188, 198.)
       Substantial Evidence Test
       We find that the trial court properly applied the substantial evidence test to a
review of the County’s decision in this case. No Toxic Air has no vested right in this
case that would entitle it to independent review of the evidence.
       “Under the substantial evidence test, courts do not reweigh the evidence. They
determine whether there is any evidence (or any reasonable inferences which can be
deduced from the evidence), whether contradicted or uncontradicted, which, when
viewed in the light most favorable to an administrative order or decision or a court’s
judgment, will support the administrative or judicial findings of fact. Administrative and
judicial findings are presumed to be supported by the record; and orders, decisions and
judgments are presumed to be correct. Persons challenging them have the burden of
showing that they are not supported or correct. [Citations.]” (Antelope Valley Press v.
Poizner (2008) 162 Cal. App. 4th 839, 895, fn. 11.)

                                              7
County’s Findings of Legal Nonconforming Use
       At issue in this case is the County’s finding that all of the contiguous lands in the
Quarry that were acquired by 1948 were committed to surface mining operations. The
finding is as follows: “Kaiser conducted surface mining operations, or showed the
objective intent to conduct surface mining operations on the Vested Parcels. The scale of
Quarry operations, ownership of the Vested Parcels prior to the Vesting Date, actual land
disturbance over a portion of the Vested Parcels, evidence of progressive expansion,
exploratory activities, and mineral analysis, show objective intent to use all of the Vested
Parcels for surface mining operations, in their entirety.”
       Surface Mining Operations
       Surface mining in California is regulated under the Surface Mining and
Reclamation Act (SMARA), which defines the activity as follows: “ ‘ Surface mining
operation’ means all, or any part of, the process involved in the mining of minerals on
mined lands by removing overburden and mining directly from mineral deposits, open-pit
mining of minerals naturally exposed, mining by auger method, dredging and quarrying,
or surface work incident to an underground mine. Surface mining operations shall
include, but are not limited to: [¶] (a) In place distillation or retorting or leaching.
[¶] (b) The production and disposal of mining waste. [¶] (c) Prospecting and exploratory
activities.” (Pub. Resources Code, § 2735.)
       “Mined lands” under SMARA are defined as follows “ ‘Mined lands’ includes the
surface, subsurface, and ground water of an area in which surface mining operations will
be, are being, or have been conducted, including private ways and roads appurtenant to
any such area, land excavations, workings, mining waste, and areas in which structures,
facilities, equipment, machines, tools, or other materials or property which result from, or
are used in, surface mining operations are located.” (Pub. Resources Code, § 2729.)



                                               8
       Legal Nonconforming Use
       “A legal nonconforming use is one that existed lawfully before a zoning restriction
became effective and that is not in conformity with the ordinance when it continues
thereafter. [Citations.] The use of the land, not its ownership, at the time the use
becomes nonconforming determines the right to continue the use.” (Hansen Brothers
Enterprises, Inc. v. Board of Supervisors (1996) 12 Cal. 4th 533, 540, fn. 1 (Hansen
Brothers).) This legal nonconforming use of property is sometimes referred to as a
“vested right” to use the property in the nonconforming manner. (Id. at p. 555.)
Although there is a general rule banning expansion of a nonconforming use, there is an
exception to this rule for mining enterprises. (Id. at p. 553.) Mining is sometimes called
“ ‘quarrying.” (Id. at p. 544, fn. 7.) “When a mining or quarrying operation is a lawful
nonconforming use, progression of the mining or quarrying activity into other areas of the
property is not necessarily a prohibited expansion or change of location of the
nonconforming use. When there is objective evidence of the owner’s intent to expand a
mining operation, and that intent existed at the time of the zoning change, the use may
expand into the contemplated area.” (Id. at p. 553.) The theory behind the mining
exception to the general rule banning expansion of a nonconforming use has been
explained as follows: “ ‘[Q]uarrying constitutes the use of the land as a “diminishing
asset.” [Citation.] Consequently . . . quarrying, as a nonconforming use, cannot be
limited to the land actually excavated at the time of the enactment of the restrictive
ordinance because to do so would, in effect, deprive the landowner of his use of the
property as a quarry.’ [Citation.]” (Id. at p. 554.) The exception is thus known as the
“ ‘diminishing asset’ doctrine.” (Id. at pp. 554, 557.)
       “Intensification or expansion of the existing nonconforming use, or moving the
operation to another location on the property is not permitted. [Citation.]” (Hansen
Brothers, supra, 12 Cal.4th at p. 552.) Applying this rule to mining is problematic

                                              9
because unlike other uses that operate within an existing structure or boundary, mining
anticipates expansion into new areas of the property as the resources are excavated. (Id.
at p. 553.) In Hansen Brothers, our Supreme Court considered whether “this extension is
a prohibited expansion of a nonconforming use into another area of the property.” (Ibid.)
        The Supreme Court concluded the answer was no. It found the diminishing asset
doctrine, “an exception to the rule banning expansion of a nonconforming use that is
specific to mining enterprises,” applied in California. (Hansen Brothers, supra, 12
Cal.4th at pp. 553, 559.) Under the diminishing asset doctrine, “[w]hen there is objective
evidence of the owner’s intent to expand a mining operation, and that intent existed at the
time of the zoning change, the use may expand into the contemplated area.” (Id. at
p. 553.)
        The diminishing asset doctrine recognizes that mining anticipates expansion into
areas not previously used. “ ‘The very nature and use of an extractive business
contemplates the continuance of such use of the entire parcel of land as a whole, without
limitation or restriction to the immediate area excavated at the time the ordinance was
passed. A mineral extractive operation is susceptible of use and has value only in the
place where the resources are found, and once the minerals are extracted it cannot again
be used for that purpose. “Quarry property is generally a one-use property. The rock
must be quarried at the site where it exists, or not at all. An absolute prohibition,
therefore, practically amounts to a taking of the property since it denies the owner the
right to engage in the only business for which the land is fitted.” [Citations.] An entire
tract is generally regarded as within the exemption of an existing nonconforming use,
although the entire tract is not so used at the time of the passage or effective date of the
zoning law.’ [Citation.]” (Hansen Brothers, supra, 12 Cal.4th at pp. 553-554, original
italics.)



                                              10
          No Toxic Air agrees that the evidence in the record supports vesting for parcels 3,
6, 7, and 9. Both No Toxic Air and County agree that there were no vested rights in
parcels 4, 10, 12, 13, 18, and 19. The dispute in this case relates to parcels 1, 2, 5, 8, 11,
14, 15, 16 and 17, which No Toxic Air argues should not have been found to have vested
rights.
          The County made its vesting determination regarding all of the parcels by
considering evidence of the scale of quarry operations, the ownership of parcels, mineral
analysis, exploratory activities, and road building as of 1948. The County found that as
of that date, the scale of the Quarry’s operations was large, as the Quarry was producing
1.5 million tons of limestone each year. The adjacent cement plant’s capacity had been
expanded twice between 1939 and 1948 to add new kilns. At the time, Kaiser was
increasing the Quarry’s output of additional products such as aggregates, paving material
and rail ballast. The Quarry was increasing production to keep up with post-war
development and large projects such as the Shasta Dam, as well as west coast military
bases.
          With regard to Kaiser’s land ownership in 1948, the County found that following
Kaiser’s original acquisition of the Quarry in 1939, it purchased additional contiguous
land in 1942 and 1943, which make up 13 parcels. All of the parcels that the County
found vested were owned by Kaiser prior to the vesting date in 1948.
          The County also considered mining disturbance, as well as the progressive
expansion of mining operations throughout the land owned prior to 1948. A contiguous
part of the Quarry exited on parcel 11, which contained roads. Parcels 14 and 15 also
contained roads that connected different parts of the Quarry. Parcels 16 and 17 were used
for stockpiling, and contained roads that linked different parts of the Quarry operation.
The County reviewed photographs from 1939 and 1948 that showed an increase in the
mining operations throughout all of the parcels owned prior to 1948.

                                               11
        In its vesting finding, the County considered whether the land owned by Kaiser
prior to the vesting date in 1948 was integrated into a single operation. Parcels 1, 2 and
3, are a contiguous larger tract. Parcels 1 and 3 were a part of a Kaiser property
acquisition in 1939. Parcel 2 was part of a 1942 acquisition of land that included Parcel
5. Both parcels 2 and 5 were contiguous to Kaiser’s original 1939 mining tract, and all
were in active use by the vesting date in 1948.
        No Toxic Air asserts that the County’s finding of vesting was not supported by
substantial evidence. Specifically, No Toxic Air points to the fact that with regard to
parcels 1, 2, 5, 11, 14 and 15, there was no evidence of actual mining activities occurring
as of 1948. With regard to parcel 8, No Toxic Air argues that the only evidence of
mining as of 1948 was a “few roadways in its northernmost areas.” Similarly, No Toxic
Air argues that parcels 9, 16 and 17 also had no “areas of actual mining excavation.” No
Toxic Air does concede that parcels 9, 16 and 17 contained roadways and conveyor belts
that would “qualify as nonconforming mining-associated structures,” but that they “were
not mining per se.” As a result, No Toxic Air argues that the diminishing assets doctrine
should not apply to these parcels to allow legal nonconforming use status.
        No Toxic Air’s arguments are based on its separation of various activities on each
of the parcels, and its position that each of the contested parcels did not contain evidence
of actual mining activity. However, in applying the diminishing asset doctrine, the court
in Hansen Brothers explained that the “overall business operation” must be considered,
and it “may not be broken down into component parts and vested rights recognized for
less than the entire business operation.” (Hansen Brothers, supra, 12 Cal.4th at pp. 565-
566.)
        The administrative record in this case supports the County’s finding that “ ‘ “the
nature of the initial nonconforming use” ’ ” (Hansen, 12 Cal.4th at p. 568) was a
quarrying operation undergoing an expansion. The record supports a finding that the

                                             12
Quarry property represented by parcels 1, 2, 3, 5, 6, 7, 8, 9, 11, 14, 15, 16 and 17 were
part of Kaiser’s mining operation, and were functions as a mine as of the vesting date in
1948.
County’s Finding That Pemanente Road is Not a Public Street
        No Toxic Air argues that the County’s finding that Permanente Road was not a
public street under the zoning ordinance that exited in 1937 was not supported by the
evidence in the record. No Toxic Air asserts that Pemanente Road is public street, and as
a result, the Quarry is subject to the prohibition against “[c]ommercial excavating of
natural materials within a distance of one thousand (1000) feet from any public street”
without a use permit.
        The County’s 1937 zoning ordinance defined a “public street” as: “[a] public or
private thoroughfare which affords the principal means of access to abutting
property . . . .” The County found that Permanente Road was not a “public street”
because by 1935, Permanente Road was closed to all but Quarry traffic. The County’s
finding is as follows: “In or around 1935, no public access was allowed on Permanente
Road. County records do not evidence any action by the Board to vacate Permanente
Road, but show that at a public hearing in 1935, the County Surveyor advised the Board
that a gate that had been erected across Permanente Road ‘was not across a county road.’
As of 1935, Permanente Road was not a ‘public street’ as that term was defined in the
County 1937 Zoning Ordinance because the road was no longer a public thoroughfare
that afforded the principal means of access to abutting property. Because surface mining
operations commenced on the Quarry property prior to 1937 and because the portion of
Permanente Road running through the Quarry property was not a ‘public street’ as of
1937, no part of the Quarry required a use permit under the County’s 1937 Zoning
Ordinance by virtue of its proximity to Permanente Road. (See Staff Report pp. 21-22;



                                             13
Exhibits 4, 21 and 43; Lehigh’s January 4, 2011 letter, pp. 29-31, Appendix B; Lehigh’s
February 2, 2011 letter, Exhibit E.)
       No Toxic Air argues that Permanente Road was, in fact, a public street, and the
County’s finding to the contrary was not supported by the evidence. Specifically, No
Toxic Air argues that because the Santa Clara Holding Company did not own every
parcel that abutted the road, the road could have been the principal means of access for
other properties. As such, the road would be a public road within the meaning of the
1937 zoning ordinance.
       Here, despite No Toxic Air’s assertions to the contrary, the record supports the
County’s finding that Permanente Road was not a public road within the meaning of the
1937 zoning ordinance. In finding that Permanente Road was not a public street, the
County relied on a number of pieces of evidence, including minutes from a Board of
Supervisor’s meeting in 1935 that stated that there was no public access on the road at
that time because the road was gated. In addition, the 1939 permit application submitted
by Kaiser states the following: “[t]here are no streets upon the property, or in the vicinity
of the proposed plant.” A County survey conducted in 1947 showed that Permanente
Road ended in Kaiser’s property, and did not provide access to any other property.
       The evidence in the administrative record supports the County’s findings that
Permanente Road was not a public street, and therefore, we presume that the findings are
correct. (See JKH Enterprises, Inc. v. Department of Industrial Relations (2006) 142
Cal. App. 4th 1046, 1062.)
Adequacy of County’s Findings in Approving Legal Nonconforming Use
       No Toxic Air argues that the County did not adequately identify the evidence upon
which it relied in finding that portions of the Quarry were vested and entitled to legal
nonconforming use status.



                                             14
       The Supreme Court has held that an agency’s adjudicatory decision that is subject
to judicial review under section 1094.5 must include findings in support of that decision.
(Topanga Assn. for a Scenic Community v. County of Los Angeles (1974) 11 Cal. 3d 506,
515 (Topanga).) The high court explained that because section 1094.5, subdivision (b)
“defines ‘abuse of discretion’ to include instances in which the administrative order or
decision ‘is not supported by the finding, or the findings are not supported by the
evidence’ ” (Id. at p. 515), “implicit in section 1094.5 is a requirement that the agency
which renders the challenged decision must set forth findings to bridge the analytic gap
between the raw evidence and ultimate decision or order. . . . By focusing . . . upon the
relationships between evidence and findings and between findings and ultimate action,
the Legislature sought to direct the reviewing court’s attention to the analytic route the
administrative agency traveled from evidence to action. In so doing, we believe that the
Legislature must have contemplated that the agency would reveal this route.” (Ibid.)
These findings, however, “do not need to be extensive or detailed.” (Environmental
Protection Information Center v. California Dept. of Forestry & Fire Protection (2008)
44 Cal. 4th 459, 516.) “ ‘ “[W]here reference to the administrative record informs the
parties and reviewing courts of the theory upon which an agency has arrived at its
ultimate finding and decision it has long been recognized that the decision should be
upheld if the agency ‘in truth found those facts which as a matter of law are essential to
sustain its . . . [decision].’ ” ’ [Citation.]” (Id. at pp. 516-517.)
       The County properly identified evidence in this case to support its finding that
specific parcels in the Quarry have vested rights and are entitled to legal nonconforming
use status. Each of the County’s conclusions is supported by citation to specific evidence
it considered, including County staff reports, information submitted by Lehigh, oral
presentations at the hearing, and visual evidence including aerial photographs. The



                                               15
County provided sufficient findings “to bridge the analytic gap between the raw evidence
and ultimate decision” in this case. (Topanga, supra, 11 Cal.3d at p. 515.)
Conclusion
       With regard to No Toxic Air’s petition for peremptory writ of mandate, we find
that the trial court applied the correct substantial evidence standard when it reviewed the
administrative action. In addition, the County’s findings regarding Lehigh’s vested
rights, and whether Pemanente Road was a public street were supported by the evidence.
Finally, the County’s findings were sufficiently specific to support its conclusions.
                                       DISPOSITION
       We affirm the order of the trial court denying No Toxic Air’s petition for
peremptory writ of mandate.
       Costs are awarded to Lehigh.




                                             16
                                        ______________________________________
                                                   RUSHING, P.J.




WE CONCUR:




____________________________________
           PREMO, J.




____________________________________
           ELIA, J.




No Toxic Air, Inc. v. Santa Clara County et al.
H039547




                                          17